Title: Thomas Jefferson to Albert Gallatin, 30 May 1810
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
             
                     Monticello 
                     May 30. 10.
          
          
		  In the action brought against me by E. Livingston on the subject of the Batture, the counsel employed desire me, without delay, to furnish them with the grounds of defence, that they may know what pleas to put in. a free communication of the papers relating to it in the
			 public offices is necessary to aid me. I do not know whether there are any, & what papers, in your office which may be important. will you do me the favor to examine, & send me any which
			 you
			 think can give useful information or evidence of material facts, on the assurance that I will faithfully & promptly return them, after taking minutes from them of what may be
			 useful. I shall be glad that you would have a list taken of those sent, that their return may stand verified.
			 
		   ever affectionately Yours
          
            Th:
            Jefferson
        